The purpose of section 87 of the Insanity Law is to keep an apparently insane person in custody "until the question of his sanity be determined as prescribed by" the Insanity Law, not to exceed thirty days. The method of determining the question of sanity under the Insanity Law is, in brief, as follows: Section 80 provides for an order of commitment of an insane person, upon a certificate of lunacy. Although the judge may, for reasons to be stated, dispense with personal service of notice of application for such an order (§ 82), ample provisions are made (§ 83) for a review of the order of commitment and for the determination by a jury of the question of insanity.
Relator could legally be held in custody under the commitment only for the purpose of having his sanity thus determined.
But relator was held for another purpose only, i.e., the purpose of observation. He was "examined and observed as to his mental condition" but no steps were taken for a judicial determination of his sanity. As appears by the return, the purposes of the commitment were thus perverted. Insanity is a condition, not a crime. A man may not be committed on a charge of apparent insanity, to be held for thirty days while the physicians are studying his case. The authorities are to proceed with the duty of having his condition determined judicially, *Page 410 
not medically merely, during the period of commitment. For his welfare and the public welfare, he may be kept in proper custody temporarily while such proceedings are being instituted and are pending. If two physicians do not make a certificate of lunacy with reasonable promptness he is entitled to his discharge. It seems intolerable to hold that a sane man may be kept in custody for thirty days merely for the purpose of seeing whether insanity will develop.
Relator was entitled to the writ of habeas corpus to inquire into the fact whether he was held under the commitment or held illegally under color of the commitment.